DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
Status of Claims
This is the first action on the merits. Claims 1-20 are presented to be examined upon their merits.
Allowable Subject Matter
The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s) to Khurana et al (US 2017/035797).  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Pitroda (US 5,590,038) in view of Marvit et al (2005/0210417) and Khurana et al (US 2017/035797)
CLAIM 1
A smart card (UET card) that improves transaction processing efficiency of an Automated Teller Machine ("ATM"), the smart card comprising:
a communication interface (FIG. 1)[9:32-38]; (FIG. 2)(21)[54; 
a housing (FIG. 1)[9:32-36];
a microprocessor embedded in the housing (FIG. 2)[9:63-66]; 
a battery that powers the communication interface and the  microprocessor [9:32-37]
a touch-sensitive screen that captures finger motions (Fig. 1)(10)[9:32-46]; and
executable instructions stored in a non-transitory memory, that when run by the microprocessor(FIG. 2)[9:63-65]
capture the finger motions entered using the touch-sensitive screen [9:47-53]
formulate a set of transaction instructions executable by the ATM based on the captured finger motions; and in response to establishing a communication channel with the ATM using the communication interface, transfer the set of transaction instructions to the ATM and autonomously initiate a transaction at the ATM based on the set of transaction instructions, thereby improving the transaction processing efficiency of the ATM [1:25-30] (Fig. 11)[13:46-58]
PITRODA fails to discloses encrypt the captured finger motions.  
This is disclosed by  MARVIT (10)(FIG. 1)[0110];[0116];(10)[0118]. It would have been obvious before the effective file date to have employed the encryption feature of MARVIT into PITRODA. The motivation would be to provide an enhanced security for pertinent information.
Pitroda and Marvit  fails to disclose when the location of the smart card is within a target geographic area, the range of the communication interface is increased to then the smart card is outside the target geographic area; when the location of the smart card is outside the target geographic area, the range of he communication interface is decreased relative to when the smart card is inside the target geographic area; and  the target communication channel is identified based on the target communication channel having the dynamically adjusted range of communication interface.
 Khurana discloses a smart card may be configured to dynamically limit or expand transmitting and receiving ranges [see Khura, 0081]. Thus it would have been obvious before the effective filing date modify the smart card of Pitroda in view of Marvit to dynamically limit or expand transmitting and receiving ranges of the smart cards as taught in Khura. The motivation would be to provide 

CLAIM 2
The smart card of claim 1, wherein the finger motions entered using the touch-sensitive screen and encrypted by the microprocessor comprise:
a personal identification number ("PIN") associated with the smart card; (Fig. 11)[13:46-58]and an amount of cash desired to be withdrawn from the ATM.[1:60-64]
CLAIM 3
    The smart card of claim 1, the communication interface comprising a wireless communication circuit and the executable instructions, when executed by the microprocessor, initiate the transaction at the ATM in response to establishing a wireless communication channel with the ATM.(FIG. 2)[9:54-10:2; 10:9-33]


CLAIM 4
 The smart card of claim 1, the communication interface comprising at least one electrical contact and the executable instructions, when executed by the microprocessor, initiate the transaction at the ATM in response to establishing a contact-based communication channel with the ATM.(Fig. 2)(13)[9:54-59]
CLAIM 5
The smart card of claim 1, wherein the set of transaction instructions formulated by the microprocessor are sufficient to execute the transaction without the ATM prompting for additional data. .(Fig. 2)(13)[9:54-10:2]
CLAIM 6
The smart card of claim 1, wherein the housing and the keypad collectively have a thickness that is not greater than .8 millimeters ("mm").[see PITRODA abstract]


CLAIM 7
The smart card of claim 4, wherein the battery is recharged via the at least one electrical contact when the smart card is m contact with the ATM,
CLAIM 8
The smart card of claim 1, wherein:
the touch-sensitive screen comprises:
an inactive state in which the touch-sensitive screen is unable to capture data; and
an active state in which the touch-sensitive screen is capable of capturing data; and
the microprocessor toggles the touch-sensitive screen from the inactive state to the active state in response to establishing the communication channel with the ATM.[see Claim 1]

CLAIM 9
The smart card of claim 8, wherein the inactive state is a default state and when the touch-sensitive screen is in the inactive state, motions entered using the touch-sensitive screen are not captured by the microprocessor.[see recitations for claim 1]

CLAIM 10
 A system for improving transaction processing efficiency of an Automated Teller Machine ("ATM"), the system comprising a smart card having a thickness not greater than .8 millimeters ("mm") and a surface area not greater than 86 mm x 54 mm [4:35-60] and comprising:
a communication interface; (FIG. 1)[9:32-38]; (FIG. 2)(21)[9:54-59]
a microprocessor; (FIG. 2)[9:63-66]
a user input system in electronic communication with the microprocessor, the user input system comprising: a touch-sensitive screen; (Fig. 1)(10)[9:32-46]
an input controller that captures data entered using the touch-sensitive screen;
a voice controller that generates an audio message confirming the data captured by the input controller;[12:53-57]
and
executable instructions stored in a non-transitory memory, that when run by the microprocessor (FIG.2)[9:65]
self-authenticate the smart card over the ATM communication channel and establish a secure communication link with the ATM using the communication interface; and autonomously trigger execution of a transaction at the ATM based on the encrypted data, thereby improving the transaction processing efficiency of the ATM.[see recitations provided for claim 1]



CLAIM 11
The system of claim 10, the smart card further comprising a mechanical keypad wherein:
the encryption controller encrypts data captured by the mechanical keypad; and
the mechanical keypad does not enlarge the thickness or surface area of the smart card.
CLAIM 12
 The system of claim 10 wherein the transaction is a first transaction and the ATM is a first ATM, the executable instructions stored in a non-transitory memory, that when run by the microprocessor are configured to:
store first transaction instructions and a second transaction instructions locally on the smart card;
stage the first transaction at the first ATM by transferring the first transaction instructions to the first ATM; and
stage the second transaction at a second ATM by transferring the second transaction instructions to the second ATM after the first transaction is executed by the first ATM.

CLAIM 13
The system of claim 10 the executable instructions stored in a non-transitory memory, when run by the microprocessor purge the encrypted data from, the smart card when the smart card does not establish a contact-based communication channel with the ATM within a pre-determined time period. See recitations for claim 1]

CLAIM 14
The system of claim 10, the ATM comprising: 
a front controller that receives the encrypted data from the communication interface over the ATM communication channel;
a decryption controller that decrypts the encrypted data;

an input validation controller that communicates with a remote computer server and validates the encrypted data; and a payment dispatcher that dispenses cash in response to a positive validation received from the input validation controller.

CLAIM 15
The system, of claim 10, the smart card further comprising a wireless communication circuit and the executable instructions stored in a non-transitory memory, when run by the microprocessor
scans for a wireless ATM communication channel; and in response to detecting the wireless ATM communication channel:
transfers the encrypted data to the ATM over the wireless ATM communication channel;
stages the transaction at the ATM; and executes the staged transaction after establishing contact-based communication with the ATM[see recitations provided for claim 1]

CLAIM 16
The system of claim 15, wherein the data entered using the touch-sensitive screen comprises finger motions, the executable instructions stored in a non-transitory memory, when run by the micropocesor 
translates the finger motions into digital transaction instructions; [9:47-53]and
stages the transaction at the ATM by transmitting the transaction instructions to the ATM.(FIG. 19:40-49]


CLAIM 17
A method of improving transaction processing efficiency of an Automated Teller Machine ("ATM"), the method comprising:
capturing transaction information using a touch-sensitive screen embedded in a smart card;
encrypting the transaction information;
storing the encrypted transaction information locally on the smart card;
formulating executable transaction instructions based on
the encrypted transaction information stored locally on the smart card; and
transferring the transaction instructions from the smart card to the ATM and triggering execution of the transaction instructions at the ATM without receiving any input from a user of the smart card after transferring the transaction instructions from the smart card to the ATM.[see citations from claim 1]

CLAIM 18
 The method of claim 17, further comprising transferring the transaction instructions from the smart card to the ATM using a contact-based communication channel. (FIG. 2) [9:54-59]

CLAIM 19
 The method of claim 17, further comprising transferring the transaction instructions from the smart card to the ATM using a wireless communication channel.(FIG. 2) [9:54-59]

CLAIM 20
  The method of claim 17, further comprising: using the touch sensitive screen, providing visual
confirmation of the captured transaction information;(FIG. 15)[14:9-18] and
displaying, using the touch sensitive screen, alternative transaction options from a drop-down list.(FIG. 19)[14:40-49]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692